Title: [From Thomas Jefferson to the Agents for the United States in France, 31 December 1787]
From: Jefferson, Thomas
To: Agents for the U.S. In France


[Paris, 31 Dec. 1787. An entry in SJL under this date reads: “Agents circular.” No copy of such a letter has been found but it evidently was a brief letter enclosing the printed copies of Lambert to TJ, 29 Dec. 1787, and the annexed arrêt, being no doubt similar to the circulars of 31 May and 29 Oct. 1786, qq.v. Although the letters may have actually been written on this day, they were probably not sent out until 2 Jan. 1788 (see Short to Jay, 1 Jan. 1788; TJ to Limozin, 2 Jan. 1788).]
